Citation Nr: 0522333	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hypertension.

2.  Restoration of a 20 percent rating for hypertension.

3.  Entitlement to service connection for a heart condition 
on a direct or a secondary basis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July to December 1979.

This appeal is from March 1993 and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) New 
York, New York, Regional Office (RO).  This claim has come 
under the original jurisdiction of New York RO, Phoenix, 
Arizona, RO, and back to New York, with a short detour 
through St. Petersburg in May and June 1998.

The veteran's statement of May 26, 2004, on a VA Form 9, 
raised claims for service connection for headaches, 
dizziness, sleep disorder, and vascular disorder all as 
secondary to service-connected hypertension.  In May 26, 
2005, hearing testimony, he raised a claim for service 
connection for retinopathy secondary to hypertension.  These 
matters are referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case requires substantial development and 
readjudication.  The RO certified the instant to the Board as 
from a December 1998 rating decision.  At that time the 
veteran had a perfected and pending appeal from the initial, 
March 1993 rating decision.  The development of the claim 
adjudicated in March 1993 was and remains incomplete.  The 
development and adjudication of the December 1998 rating 
decision is incomplete.

It appears that the veteran has had some difficulty over the 
years keeping track of the status of his claims, or he has 
been unaware that another claim for increased rating is 
unnecessary when the issue is already on appeal.  He has 
initiated multiple claims for increased rating while his 
appeal from the initial rating has been pending.  The RO did 
not clarify the matter for him, adjudicating claims for 
increased rating for hypertension as new claims even though 
an appeal from the initial rating was long pending.  This 
happened in August 1997 and in December 2002 in response to 
the veteran's November 1996 and April 2002 increased rating 
claims.  It was in response to a February 1998 claim for 
increased rating for hypertension that VA examined the 
veteran and reduced the rating based on that examination.

The veteran's August 1994 appeal responded to a July 1994 
statement of the case that addressed the initial grant of 
service connection and a 10 percent rating for hypertension 
and denial of service connection for a heart condition.  The 
VA examinations for the March 1993 rating decision included a 
VA arteries and veins examination that found cardiomegaly on 
examination, but made no diagnosis.  The examiner referred to 
the veteran's report of a recent stress test, but the report 
of the test is not of record.  The service medical 
examinations include an abnormal electrocardiogram finding of 
left ventricular hypertrophy.  Based on this record, further 
cardiological evaluation must be done.

The veteran has not had a VA compensation examination for 
hypertension in seven years.  The last examination, in August 
1998, reported two blood pressure measurements although the 
examination form asked for three.  Another examination is 
warranted.

The veteran submitted an authorization for release of 
information with his December 1998 notice of disagreement 
(NOD) with the reduction of the hypertension rating.  The RO 
did not execute the release.  That evidence must be 
developed.  38 C.F.R. § 3.159(c) (2004).

In March 1999, the RO requested evidence from University 
Hospital, Stoney Brook, New York, which the hospital 
returned.  The envelope bore a sticker stating "Multiple 
Dept. Complex Undeliverable Without Dept. Name or Zip Number.  
University at Stony Brook."  The May 1999 statement of the 
case informed the veteran that VA had received no reply from 
University Hospital.  That was a somewhat misleading notice, 
even if it did serve to put the veteran on notice that he 
must obtain the evidence if VA was to consider it.  38 C.F.R. 
§ 3.159(e) (2004).  The regulation requires a somewhat fuller 
treatment of failures to obtain evidence.  38 C.F.R. 
§ 3.159(e)(i), (ii), (iii), (iv).  Failure to actually 
describe what had transpired in attempting to obtain the 
evidence deprived the veteran of the opportunity to provide a 
little more information and placed on him the burden of 
obtaining the evidence himself.

As it happens, the NOD reported not only treatment at 
Univeristy Hospital, but that he saw Dr. Raeder.  Further 
development should include requesting the veteran to provide 
a more detailed address, and, whether he can provide it or 
not, inclusion of the the doctor's name in a request letter.

A March 1997 deferred rating decision noted the veteran was a 
Phoenix VAMC employee at that time.  The veteran's May 2005 
testimony, transcript pages 9-10, stated he had medical 
treatment at Phoenix VAMC, where there should be medical 
records, including employee records.  The RO should request 
both patient and employee records from Phoenix VAMC.

The veteran testified that he has received Social Security 
disability compensation and worker's compensation.  
Transcript page 17.  Although he testified both were for 
reasons other than his service-connected disability, any 
medical examination report might contain blood pressure 
measurements, which is reason enough to obtain SSA and 
worker's compensation records.

The veteran testified that he gets ongoing care at Norfolk 
[sic] VAMC.  This may be a transcriptionist's error for 
Northport, where he has had treatment in recent years.  He 
also reported that a clinic in Amityville referred him to 
University Hospital.  Although he stated he would find the 
location and submit a release, a request for a release would 
be consistent with the intent of the Veterans Claims 
Assistance Act of 2000 (VCAA).

Readjudication of this claim will require attention to 
several questions of the legal standards to apply.  The March 
1993 denial of service connection for a heart condition of 
secondary service connection for a heart condition was for 
lack of evidence of direct causation.  If further development 
confirms a heart disorder, adjudication of secondary service 
connection must consider the question of aggravation of the 
condition by hypertension as well as the question of cause.  
Allen v. Brown, 7 Vet. App. 439 (1995).  If heart disease is 
confirmed, readjudication must consider the presumption of 
soundness or its rebuttal by clear and unmistakable evidence 
of preexistence and non-aggravation.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.

The appeal from the reduction of disability rating for 
hypertension began as a claim for increased rating.  The May 
1999 SOC styled the issue as "evaluation of hypertension 
currently evaluated as 10 percent disabling."  The SOC did 
not mention or address regulations governing reduction in 
ratings.  See 38 C.F.R. §§ 3.105(e), 3.344 (2004).  An appeal 
from a reduction is a different issue from an appeal from 
denial of an increase.  Heerdt v. Derwinski, 2 Vet. App. 260 
(1992) (distinguishing appeals seeking restoration of reduced 
rating from appeals from denials of claims for increased 
rating).  Adjudication of the appeal must take cognizance of 
that posture of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records, including 
employee health records, on the veteran 
from Phoenix VAMC for 1997 and 1998.  
Request treatment records from Northport 
VAMC for May 2003 to the present.  
Request the veteran to identify the 
location of current VA treatment if other 
than Northport VAMC, and obtain VA 
treatment records accordingly.

2.  Request medical records from Social 
Security Administration and request the 
veteran to provide state and any other 
information necessary to obtain medical 
records associated with his worker's 
compensation benefits.

3.  Request the veteran to provide the 
following information:

?	A current release of information for 
medical records from SB Internists, 
P.C., P.O. Box 1559 Stony Brook, New 
York 11790-0989 for August 24, 1998, 
as the veteran initially authorized 
in October 1998.  Ask him if this is 
the clinic that mentioned in his May 
2005 hearing testimony referred him 
to University Hospital at Stony 
Brook.

?	A current release of information for 
medical records from University 
Hospital at Stony Brook that 
includes the hospital department 
that treated him and identifies Dr. 
E.A. Raeder as his treating 
physician.  Obtain records as 
authorized.

4.  Schedule the veteran for 
cardiovascular examination.  Provide the 
examiner with the claims file.

?	Cardiac examination is to diagnose 
or rule out any cardiac or 
cardiovascular disease other than 
hypertensive vascular disease.  In 
review of the claims file, the 
examiner is to note the October 1979 
EKG finding of left ventricular 
hypertrophy, and the August 1993 VA 
examiner's impression of 
cardiomegaly.  The examiner shall 
use any appropriate diagnostic 
procedure.

?	  If the examiner diagnosis a 
cardiac or cardiovascular disease 
other than hypertension, the 
examiner shall provide an opinion 
whether the current diagnosis is 
less than, equal to, or greater than 
50 percent probable that it started 
or suffered aggravation in service 
or after as a result of the service 
connected disunity.  

?	The vascular examination is to 
ascertain whether the veteran's 
blood pressure is predominantly at 
or above 200 mm Hg systolic or 
predominately in any of the ranges 
110 to 119, 120 to 129, or 130 mm Hg 
or higher.  The examiner is to take 
a sufficient number of blood 
pressure measurements at appropriate 
intervals to make the requested 
determinations.  Regulation requires 
that hypertension must be confirmed 
by readings taken two or more times 
on at least three different days.  

5.  Readjudicate the claim for an initial 
higher rating for hypertension; see 
Fenderson v. West, 12 Vet. App. 119 
(1999), and for service connection for a 
heart condition on a direct or secondary 
basis, on appeal from the March 1994 
rating decision, with attention to the 
rule in Allen v. Brown, 7 Vet. App. 439 
(1995), and application of the 
presumption of soundness.  VAOPGCPREC 3-
2003; and readjudicate the appeal from 
reduction of the 20 percent rating for 
hypertension, with attention to 
application of 38 C.F.R. §§ 3.105(e), 
3.344 (2004).  If any claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

